Citation Nr: 1315250	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  07-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the benefit sought on appeal.

This case was previously been before the Board in August 2009, when it remanded the Veteran's claim in order to provide the Veteran with additional notice and a VA examination.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed in further detail below, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has a current tinnitus disability related to active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated March 2005 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim before the 2006 decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess, and as such, he was not provided with full Dingess notice at the time of the March 2005 VCAA letter.  Instead, in September 2009, pursuant to both the Court's holding in Dingess and the Board's August 2009 Remand instruction, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the September 2009 Dingess notice, the Veteran has been provided with a readjudication of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The evidence contains all pertinent and identified VA treatment records, private treatment records, and records from the Social Security Administration.  

Unfortunately, the Veteran's service treatment records (STRs) are unavailable despite several efforts by the RO to secure them.  In an October 2007 memorandum to the file, the RO outlined its efforts to obtain the Veteran's STRs and determined that these records were unavailable for review.  In circumstances in which service treatment records may be missing, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, pursuant to the Board's August 2009 Remand, the Veteran was provided with a VA examination of his condition in February 2013.  The Board finds that the February 2013 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contested the adequacy of this examination.

The Veteran testified at a hearing before the undersigned in November 2008, and a transcript of this hearing has been associated with the Veteran's claims file.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R.    § 3.309, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  In the instant case, the Veteran's claimed tinnitus disability is not among the chronic diseases set forth in 38 C.F.R. § 3.309, and therefore service connection cannot be established based on continuity of symptomatology for this condition.  See Walker.  

Regarding the first Hickson element, the Board notes that tinnitus is "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.   See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of experiencing only intermittent tinnitus throughout this appeal.  For example, in his November 2008 hearing before the undersigned, the Veteran indicated that he experienced tinnitus "maybe two or three times a year."  In his February 2013 VA examination, the Veteran indicated that his tinnitus occurred approximately twice monthly.  Despite the intermittent nature of the Veteran's tinnitus, affording the Veteran with the benefit of the doubt, the Board finds that the first Hickson element, evidence of a current disability, is satisfied.

With respect to the second Hickson element, as noted above, the Veteran's service treatment records are not available for review.  The Veteran has not alleged, however, any specific event in-service that led to his tinnitus, nor does he indicate that he was treated for tinnitus in service.  Instead, the Veteran testified at his November 2008 hearing before the undersigned that he first noticed a ringing in his ears in the later part of the 1980s or early part of the 1990s, years after his separation from service.  The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including experiencing readily-observable physical symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the instant case, however, the Veteran does not claim that he experienced any symptoms associated with his tinnitus during active duty service, nor does he claim to have experienced an injury that led him to develop tinnitus.  Accordingly, the Board finds that the second Hickson element, in-service injury or disease, is not met, and the Veteran's claim for direct service connection fails on this basis alone.  

Although the weight of the evidence indicates that the Veteran did not incur an in-service disease or injury, for the sake of completeness and in the interest of clarity, the Board will additionally address the third Hickson element.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide in the alternative.)

The Veteran received a VA examination in February 2013, at which time the examiner noted the Veteran's complaints of bilateral tinnitus that occurred twice monthly.  Noting the intermittent nature of the Veteran's tinnitus, the examiner opined that transient ear noise such as the Veteran's was a common auditory phenomenon.  The examiner also noted that the Veteran indicated that his tinnitus always occurred immediately before he experienced migraine headaches (for which, the Board notes, the Veteran was denied service connection in an August 2009 decision).  Considering all of these factors, the examiner opined that the Veteran's tinnitus was not caused by or the result of military noise exposure.

To the extent that the Veteran himself believes that his tinnitus is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as ringing in the ears).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA provided the Veteran with a VA examination based on the competency of the Veteran's observations.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of tinnitus, the issue of causation of such medical conditions is a medical determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record to find any suggestion that the Veteran's condition is related to his military service, the Board ultimately affords the objective medical evidence of record, which fails to find a connection between the Veteran's condition and his military service, with greater probative weight than the Veteran's lay opinion.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's tinnitus is not related to his military service.  Accordingly, the second and third Hickson elements have not been satisfied, and the benefit sought on appeal is accordingly denied. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


